DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-11 is the inclusion of a method comprising: for an intermediate transfer roller that is incorporated in a printing apparatus, treating a transfer surface of the intermediate transfer roller using an electrical discharge surface treatment to reduce negative dot gain from a previous image in subsequent printing.  This in combination with the rest of the limitations of the claims is found in all of claims 1-11, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 12-15 is the inclusion of a method comprising: removing an intermediate transfer member from a liquid electrophotographic printing apparatus; treating the intermediate transfer member with an electrical discharge surface treatment; and subsequently loading the intermediate transfer member into the liquid electrophotographic printing apparatus. This in combination with the rest of the limitations of the claims is found in all of claims 12-15, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 16 and 17 is the inclusion a method comprising, for an intermediate transfer member that is incorporated in a printing apparatus, treating a transfer surface of the intermediate transfer member using an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
sl